Citation Nr: 0201345	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to May 13, 1996, for 
the assignment of an increased schedular rating of 100 
percent for post-traumatic stress disorder to include 
atypical psychosis and bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970, including service in the Republic of Vietnam from 
October 1968 to November 1970, and an additional period of 
active duty from July 1978 to October 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Hearing Officer's decision of 
January 1999 from the Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC) in Wichita, Kansas, 
which assigned an increased schedular rating of 100 percent 
for the claimant's service-connected post-traumatic stress 
disorder (PTSD) to include atypical psychosis and bipolar 
disorder, effective May 13, 1996.  The veteran filed a Notice 
of Disagreement, seeking an effective date prior to May 13, 
1996, for the assignment of an increased schedular rating of 
100 percent for his service-connected PTSD.  The claim is now 
under the jurisdiction of the San Diego, California Regional 
Office (RO).

This matter was previously before the Board in April 2001, at 
which time it was remanded to the RO to notify the claimant 
and his attorney of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and to comply with VA's 
duty of notification to the claimant of required information 
and evidence, and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claim.  In addition, 
the RO was directed to provide a Supplemental Statement of 
the Case notifying the veteran and his attorney of the law 
and regulations applicable to effective dates of increased 
ratings for VA disability compensation benefits.  38 U.S.C.A. 
§ 5110 (West 1991);  38 C.F.R. § 3.400 (2001).  The RO has 
obtained all evidence identified by the claimant, and has 
afforded him VA psychiatric examinations.  The actions 
requested on remand have been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Previous denials of the veteran's claims for service 
connection for PTSD by rating decisions of March 1989, 
December 1989, June 1990, January 1992, and February 1992, 
and by RO letter of September 1994 were not appealed and each 
became final; on May 13, 1996, the veteran reopened his claim 
for service connection for PTSD.

3.  A rating decision of April 1997 granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective May 13, 1996, the date of receipt of the claimant's 
reopened claim; the claimant appealed, seeking a rating in 
excess of 10 percent for that disability.

3.  A Hearing Officer's decision, dated in January 1999, 
granted a 100 percent schedular rating for PTSD to include 
atypical psychosis and bipolar disorder, effective May 13, 
1996, the effective date of the grant of service connection 
for that disability; the veteran appealed, seeking an 
effective date prior to May 13, 1996, for the assignment of a 
100 percent schedular rating for PTSD.


CONCLUSION OF LAW

An effective date prior to prior to May 13, 1996, for the 
assignment of an increased schedular rating of 100 percent 
for service-connected PTSD to include atypical psychosis and 
bipolar disorder is denied.  38 C.F.R. § 1110 (West 1991); 
38 C.F.R. §§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an effective 
date prior to May 13, 1996, for the assignment of an 
increased rating of 100 percent for post-traumatic stress 
disorder (PTSD).  

The record shows that in November 1978, within the initial 
postservice year, the veteran claimed service connection for 
an unspecified mental disorder.  A rating decision of January 
1980 denied service connection for schizophrenia, chronic 
undifferentiated type, as preexisting service and without 
inservice aggravation.  Although the veteran was informed of 
that decision and of his right to appeal, he failed to 
initiate an appeal and that decision became final.  
Subsequent efforts by the veteran to reopen claims for 
service connection for an unspecified nervous condition or 
nervous disorder were denied based upon the absence of new 
and material evidence.  On each such occasion, the veteran 
was informed by RO letter of the action taken, and of his 
right to appeal those determinations.  He failed to initiate 
a timely appeal, and each of those decisions became final.  

In a letter received at the RO in July 1988, the veteran 
claimed service connection for PTSD based upon his Vietnam 
service.  Following development, a rating decision of March 
1989 denied service connection for chronic psychosis as 
existing prior to service entry and not aggravated thereby, 
and denied service connection for PTSD as not shown on the 
most recent VA hospitalization.  The veteran was informed of 
that decision and of his right to appeal by RO letter in 
April 1989.  He did not initiate a timely appeal, and that 
decision became final.  Subsequent efforts by the veteran to 
reopen his claim of entitlement to service connection for 
PTSD were denied by rating decisions of March 1989, December 
1989, June 1990, January 1992, and February 1992.  On each 
such occasion, the veteran was notified by RO letter of the 
action taken, and of his right to appeal those 
determinations.  He failed to initiate a timely appeal, and 
each of those decisions became final.

In March 1994, the veteran again claimed entitlement to 
service connection for PTSD.  By RO letter in July1994, he 
was notified that his claim for PTSD had been previously 
denied, and that new and material evidence was needed showing 
that his condition was related to military service.  He was 
informed that unless such evidence was received within 60 
days of the date of the RO letter of notification, his claim 
would be disallowed.  No new and material evidence, or any 
additional evidence, was received from the veteran within 60 
days, and his claim was denied by RO letter in September 
1994, which informed him of the decision and of his right to 
appeal.  He failed to initiate a timely appeal, and no 
additional evidence was submitted by the veteran during the 
ensuing one year period.  The RO decision in September 1994 
became final.  That action constituted the last final denial 
of the veteran's claim for service connection for PTSD.  

A Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received at the RO on May 13, 1996, requested 
service connection for PTSD.  Following additional 
development and a VA psychiatric examination diagnosing PTSD, 
a rating decision in April 1997 granted service connection 
for PTSD, evaluated as 10 percent disabling, effective May 
13, 1996, the date of receipt of the veteran's claim.  The 
veteran was notified of that determination and of his right 
to appeal by RO letter in April 1997.  He filed a timely 
Notice of Disagreement, stating that he disagreed with the 10 
percent evaluation assigned for his service-connected PTSD, 
and subsequently raised the issue of a total disability 
rating based on unemployability.  The effective date of the 
grant of service connection for PTSD was not appealed, and 
that element of the RO's decision became final.

A Hearing Officer's decision in February 1998 denied a rating 
in excess of 10 percent for PTSD, and a rating decision in 
November 1998 continued that denial.  Following the receipt 
of additional evidence, a Hearing Officer's decision in 
January 1999 granted a schedular 100 percent rating for PTSD, 
effective May 13, 1996, the date of the initial grant of 
service connection for PTSD.  That rating evaluation 
constitutes the maximum available schedular evaluation for 
PTSD under the rating criteria in effect both before and 
after November 7, 1996.  The veteran then appealed the 
effective date of the assignment of the 100 percent schedular 
evaluation for his service-connected PTSD, seeking an 
effective date prior to May 13, 1996.

The above-cited facts are not in dispute.

The record shows that the veteran's original claim for 
service connection for PTSD, received in July 1988, was 
treated as a new claim, notwithstanding prior denials of 
service connection for unstated mental disorders, including 
schizophrenia.  In Ephraim v. Brown,  82 F.3d 399, 402 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that "a claim 
based on the diagnosis of a new mental disorder, taken alone 
or in combination with a prior diagnosis of a related mental 
disorder, states a new claim for the purpose of the 
jurisdictional requirement when the new disorder had not been 
diagnosed and considered at the time of the prior notice of 
disagreement."  

When a claim is disallowed by the RO, a notice of 
disagreement shall be filed within one year from the date of 
mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. § 3.104 
(2001).  Further, the Federal Circuit Court has held that an 
RO's award of service connection for the disability at issue 
constituted a full award of benefits on the appeal initiated 
by the veteran's Notice of Disagreement on such issue, and 
that such decision as to the disability rating assigned or 
the effective date elements or issues requires a separate 
Notice of Disagreement in order for them to be placed in 
appellate status.  Grantham v. Brown,  114 F.3d 1156 (Fed. 
Cir.1997).  The record in this case shows that while the 
veteran timely appealed the initial rating evaluation 
assigned for his service-connected PTSD, he failed to 
disagree with the effective date of the grant of service 
connection for PTSD, and that matter became final.  38 C.F.R. 
§ 20.302 (2001);  Jarvis v. West, 12 Vet. App. 559 (1999);  
Holland v. Gober, 10 Vet. App. 433 (1997).  The Board finds 
that, in the absence of a timely Notice of Disagreement, it 
has no jurisdiction over the issue of the effective date of 
the grant of service connection for PTSD. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991).  Implementing 
regulations state that except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 C.F.R. § 3.400(a) (2001).  Further, the effective date of 
an award of disability compensation benefits based on direct 
service connection will be the day following service 
separation if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a), (b)(1) (2001); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001);  See Hanson v. Brown, 9 Vet. App. 29 
(1996).  

The effective date of an evaluation and award of compensation 
benefits based upon new and material evidence (38 C.F.R. 
§ 3.156) received after a final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 501 (West 1991);  
38 C.F.R. § 3.400(q)(ii) (2001).  

The effective date of an evaluation and award of compensation 
benefits based upon a reopened claim (§ 3.109, 3.156, 3.157, 
3.160(e)) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) of this chapter.  38 C.F.R. 
§ 3.400(r) (2001).  These regulations are consistent.  

In this case, the veteran's claims for service connection for 
PTSD were previously finally denied, as described above, and 
the provisions of  38 U.S.C.A. § 7104(a) and 38 C.F.R. 
§ 3.400 are applicable.  His reopened claim for service 
connection for PTSD was received at the RO on May 13, 1996.  
See 38 C.F.R. §§ 3.400(q)(1)(ii) and (r) (2001).  His award 
and evaluation for PTSD was thus effective May 13, 1996, in 
accordance with the above-cited law and regulations.  His 
failure to appeal the effective date of the grant of service 
connection for PTSD rendered that effective date final, with 
only the original rating evaluation placed at issue by his 
Notice of Disagreement.  As that appeal was resolved by the 
assignment of a schedular 100 percent evaluation for PTSD, 
which represented the maximum benefit available for that 
disability under the criteria in effect both before and after 
November 7, 1996, that appeal for an increased rating has 
been satisfied and is no longer at issue.

Governing law and regulations provide, (1) generally, except 
as provided in paragraph 3.400(o)(2) of this section and 
§ 3.401(b), the effective date of a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  38 U.S.C.A. § 5110(a) and 5110(b)(2) 
(West 1991); Pub. L. 94-71, 89 Stat. 395;  38 C.F.R. 
§§ 3.109, 3.156, 3.157, 3.400(o)(1) (2001).  (2) The 
effective date of a claim for increase of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date; 
otherwise, the date of receipt of claim.  38 U.S.C.A. § 501 
(West 1991);  38 C.F.R. § 3.400(o)(2)(2001).

The sole issue before the Board is the effective date of the 
grant for the increased 100 percent schedular rating for 
PTSD.  However, the Board does not have jurisdiction of the 
issue of the correct effective date for the grant of service 
connection for PTSD because that issue became final in the 
absence of a timely Notice of Agreement.  In the instant 
appeal, service connection was not in effect for PTSD prior 
to May 13, 1996, and governing law and regulations make no 
provision for assigning an increased rating evaluation 
effective prior to the date of an award of compensation 
benefits.  See  38 U.S.C.A. §§ 5110(a),(b)(1),(2) (West 
1991);  38 C.F.R. §§ 3.400(b)(2)(i), 3.400(q)(ii), 
3.400(o)(2)(2001).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an effective date prior to May 
13, 1996, for the assignment of an increased schedular rating 
of 100 percent for PTSD is not warranted.  The appellant's 
claim is denied.




ORDER

An effective date prior to May 13, 1996, for the assignment 
of an increased schedular rating of 100 percent for PTSD to 
include atypical psychosis and bipolar disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

